Ludeling, C. J.
This is an action for damages against the defendant for injuries inflicted on the plaintiff by the defendant. The damages claimed are five thousand dollars. There was a verdict and judgment in favor of the defendant.
The evidence shows that there existed an old feud between the parties; that on the day of the conflict between them the plaintiff had been drinking to excess; that he and his brother overtook the defendant on the road. Defendant was in a cart.' As the plaintiff passed by the cart the mule he rode shied, and the defendant exclaimed “ whoa.” Thereupon the plaintiff told defendant he could whip him or ride him, and both parties got down to fight, when the plaintiff drew a pistol and tried to shoot the defendant. The brother of plaintiff rode between them to prevent the *711fighting or shooting. During the time plaintiff was trying to shoot defendant, the latter requested an acquaintance who had come to the place to get him a gun, and the plaintiffs brother rode off to get his gun. The gun was procured, and the defendant shot the plaintiff. •
The evidence is conflicting as to whether this was done in self-defense, but the weight of evidence is that the shooting was not in self-defense. Still, there can be no doubt that the plaintiff’s conduct was not blameless, and that the shooting was caused in part by his own fault. The jurisprudence of this State is well settled that one who is himself in fault can not recover damages for a wrong resulting from such fault, although the party inflicting the injury was not justifiable under the laws.
It is therefore ordered that the judgment of the lower court be affirmed with costs of appeal.